Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 08, 2021 and December 16, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1-3, 6-8, 12, 15-19, 21, 23, 24, 26-28, 32 and 41 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims: 1-3, 6-8, 12, 15 and 41: Prior art fails to teach, nor render obvious, “wherein a first subset of the first radiating elements are aligned along a first vertical axis and a second subset of the first radiating elements are aligned along a second vertical axis that is spaced apart from the first vertical axis, and wherein the first array includes a single radiating element per horizontal row in the first array, and the second array includes a single radiating element per horizontal row in the second array," in combination with all of the features recited in the independent claim.    
Claims 16-19, 21, 23 and 24: Prior art fails to teach, nor render obvious, “a first array that includes a plurality of radiating elements that are connected via a feed network to the first RF port, wherein a first vertical axis that passes through a center of a first of the radiating elements in the first array is spaced apart from a second vertical axis that passes through a center of a second of the radiating elements in the first array; a second array that includes a plurality of radiating elements that are connected via a feed network to the second RF port, wherein a third vertical axis that passes through a center of a first of the radiating elements in the second array is spaced apart from a fourth vertical axis that 
Claims 26-28 and 32: Prior art fails to teach, nor render obvious, “wherein at least some of the radiating elements in the first array are staggered in a horizontal direction from others of the radiating elements in the first array and positioned at a distance from the RF lens structure so that a first antenna beam generated by the first array in response to an RF signal in the high frequency band is narrower in an azimuth plane than a second antenna beam generated by the first array in response to an RF signal in the low frequency band," in combination with all of the features recited in the independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT KARACSONY whose telephone number is (571)270-1268. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/Robert Karacsony/          Primary Examiner, Art Unit 2845